Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice for all Patent Application as subject to AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
RESPONSE TO REQUEST FOR CONTINUED EXAMINATION (RCE)
Amended claims 1, 3-9, 11-16, and 18-20 are pending and remain for further examination.
The new grounds of rejection
Applicant’s amendments and arguments with respect to claims 1-20 and request for continued examination (RCE) filed on August 17, 2021 have been fully considered but they are not deemed to be moot in view of the new grounds of rejection.
Claim Objections
Claims 3-6, 11-14, and 18-19 are objected to because of the following informalities: Claims 3-6 depend on canceled claim 2, claims 11-14 depend on canceled claim 10, and claims 18-19 depend on canceled claim 17. Appropriate corrections are required.

Claim Rejections - 35 USC § 102(a)(1)/102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhatti et al (U.S. Patent No. 8,200,837 B1). 
Bhatti’s patent application meets all the limitations for claims 1, 8-9, and 16 recited in the claimed invention.

As to claim 1, Bhatti et al teach a computer-implemented method comprising: determining, by one or more processors, a performance value of a server in response to receiving at least one request to the server (figure 2 #32, column 8 line 44 to column 10 line 31, various load monitoring mechanisms to determine or monitor the load conditions, performance of the content server);
determining, by one or more processors, a response scale corresponding to the determined performance value (column 6 line 55 to column 7 line 5, column 10 lines 32-48), wherein the higher the determined performance value, the larger a transmission data volume for the response scale (column 4 lines 44-67, when content server is NOT 
determining, by one or more processors, a response strategy (a plan or a solution on how to handle responses based on various conditions) for the at least one request based on the determined performance value (column 7 lines 30-43, the adaptive load control system also gives preferential treatment to guaranteed service classes, under overload conditions, the adaptive load control system should direct non-guaranteed requests to their degraded content files, column 8 lines 23-67); and
providing, by one or more processors, at least one response to the at least one request according to the determined response scale corresponding to the determined performance value (column 6 line 55 to column 7 line 5, column 8 lines 23-67, fig. 2, responses from the content server based on load conditions).

As to claim 8, Bhatti et al teach that the performance value is determined based on at least one of the following: a response time to a request, a network bandwidth, a percentage of memory usage, a central processing unit occupancy (column 8 lines 64-67: monitor utilization of the server machine) and an upload/download data rate (column 8 lines 45-63: one way of monitoring the load condition of the content server is to monitor the response time of the content server).  

As to claims 9 and 16, they are also rejected for the same reasons set forth to rejecting claim 1 above, since claim 9 is merely an apparatus for the method of operations defined in the method claim 1 and claim 16 is a program product for the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 3-6, 11-14, and 18-19 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Bhatti et al (U.S. Patent No. 8,200,837 B1) in view of Borella et al (U.S. Patent No. 6,182,125 B2).

As to claim 3, Bhatti does not disclose the process of determining, by one or more processors, a level of the performance value and in response to the level of the determined performance value being low, determining, by the one or more processors, a response scale with low data volume only comprising text information.
Borella teaches the process of determining, by one or more processors, a level of the performance value and in response to the level of the determined performance 
            It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatti in view of Borella in order to determine a response scale with low data volume only comprising text information based on the performance value. One of ordinary skilled in the art would have been motivated because it would have improved user perception of requested original content by dynamically sending an amount of electronic content based on a determined performance (Borella: column 2 lines 1-6 & 49-57). 

As to claim 4, Bhatti does not disclose the process of determining, by one or more processors, a level of the performance value and in response to the level of the determined performance value being medium, determining, by the one or more processors, a response scale with data comprising text information and a certain number of images and videos. 
Borella teaches the process of determining, by one or more processors, a level of the performance value and in response to the level of the determined performance value being medium, determining, by the one or more processors, a response scale with data comprising text information and a certain number of images and videos (column 5 line 62 to column 6 line 49, Table 1: 200<=L<=300ms>, medium performance, in this case, text and 3 graphical images are sent, other types of original 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatti in view of Borella in order to determine a response scale with data comprising text information and a certain number of images and videos based on performance levels. One of ordinary skilled in the art would have been motivated because it would have improved user perception of requested original content by dynamically sending an amount of electronic content based on a determined performance levels (Borella: column 2 lines 1-6 & 49-57).
 
As to claim 5, Bhatti does not disclose the process of determining, by one or more processors, a level of the performance value and in response to the level of the determined performance value being high, determining, by the one or more processors, a response scale with data comprising text information, images, videos and advertisements. 
Borella teaches the process of determining, by one or more processors, a level of the performance value and in response to the level of the determined performance value being high, determining, by the one or more processors, a response scale with data comprising text information, images, videos and advertisements (column 5 line 62 to column 6 line 49, Table 1: L<100ms, low latency, high performance, in this case, text and ALL 5 graphical images are sent, other types of original content such as animation, audio, video, etc. is determined in a similar manner with cutoff latencies). 

  
As to claim 6, Bhatti does not disclose embedding, by one or more processors, information regarding the determined response scale into the response, wherein the embedded information is comprised of data associated with a current performance of the server.
Borella teaches embedding, by one or more processors, information regarding the determined response scale into the response, wherein the embedded information is comprised of data associated with a current performance of the server (column 6 line 60 to column 7 line 5, column 7 lines 47-51, graphical images are sent with progressive image compression scheme, which is used to send a determined amount of electronic content based on a current performance of the server).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatti in view of Borella in order to embed information regarding the determined response scale into the response based on a current performance of the server. One of ordinary skilled in the art would have been motivated because it would have improved user perception of requested original 

As to claims 11-14 and 18-19, they are also rejected for the same reasons set forth to rejecting claims 3-6 above, since claims 11-14 are merely an apparatus for the method of operations defined in the method claims 3-6 and claims 18-19 are a program product for the method of operations defined in the method claims 3-5, and also claims 11-14 and 18-19 do not teach or define any new limitations than above rejected claims 3-6.


Claims 7, 15, 20 are rejected under AIA  35 U.S.C. 103 as being un-patentable over Bhatti et al (U.S. Patent No. 8,200,837 B1) in view of Watanabe et al (U.S. Patent Application Publication No. 2013/0124683 A1).

As to claim 7, Bhatti does not disclose in response to the determined performance value being below a threshold, identifying, by one or more processors, identical requests from the at least one request; and generating, by one or more processors, a response for one of the identical requests; and distributing, by one or more processors, the response to each of the identical requests.
Watanabe teaches that in response to the determined performance value being below a threshold, identifying, by one or more processors, identical requests from the at least one request; and generating, by one or more processors, a response for one of the identical requests; and distributing, by one or more processors, the response to 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Bhatti in view of Watanabe in order to generate a response for the identical requests and broadcast the response. One of ordinary skilled in the art would have been motivated because it would have improved system efficiency and utilization to serve more than one clients (requesters) (Watanabe: par. 0007).

As to claims 15 and 20, they are also rejected for the same reasons set forth to rejecting claim 7 above, since claim 15 is merely an apparatus for the method of operations defined in the method claim 7 and claim 20 is a program product for the method of operations defined in the method claim 7, and also claims 15 and 20 do not teach or define any new limitations than above rejected claim 7.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection(s) of claims 1-20 under 102 filed on August 17, 2021 have been fully considered but they are deemed to be moot in a new ground(s) of rejection is made in view of new reference. The examiner has attempted to answer (response) to the remarks (arguments) in the body of the Office Action. 

Content Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bharat Barot whose telephone number is (571)272-3979.  The examiner can normally be reached on 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on (571)272-5863.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


                                                                                                                                                                                            September 27, 2021